DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,203,852. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a scraping device with two wings and a central portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (U.S. Patent No. 9,051,700) in view of Sartain (U.S. Patent No. 5,344,254).
As to Claim 1, Summers discloses a scraping device for cleaning a roadway surface, the scraping device having a right side, a left side and a lowermost edge, and forming a continuous overall front surface the scraping device including:
Two opposing lateral wings (#12, #20 and #14, #22) forming the right and left sides of the scraping device, each wing extending in a lateral direction between an inner edge and an outer edge, and having a front surface, the inner edge of each wing configured to pivot about a vertical pivot axis (Compare Figures 7 and 9. There is a pivot axis #18 in the inner edge), each wing including:
An upper section (#12, #14) through which the wing is attached to the vertical pivot axis, the upper section having a lowermost edge;
A bottom section (#20, #22) pivotable relative to the upper section;
At least one actuator (#16) mounted to pivot the wing about the vertical pivot axis; and
A first force-generating mechanism (#24) mounted between the upper section and the bottom section to exert a first return force urging the bottom section downwards with reference to the upper section.
However, Summers is silent about a bottom section pivotable relative to the upper section about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section; the upper and bottom sections of each wing being in a sliding engagement with one another; and the first horizontal pivot axis is substantially perpendicular to the lowermost edge of the upper section. Sartain discloses a bottom section (#37) pivotable relative to an upper section (#32)  about a first horizontal pivot axis (#38) , which first horizontal pivot axis is located at a position that is adjacent to a vertical pivot axis (#34) and also adjacent to the lowermost edge of the upper section (#32); wherein the upper and bottom sections of the wing are in a sliding engagement with one another (Compare figures 5 and 6); and wherein the first horizontal pivot axis (#38) is substantially perpendicular to the lowermost edge of the upper section. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing pivotable relative to the upper section of each wing about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section; wherein the upper and bottom sections of each wing are in a sliding engagement with one another; and wherein the first horizontal pivot axis is substantially perpendicular to the lowermost edge of the upper section. The motivation would have been to provide more articulation to better adapt the device to uneven ground. 
As to Claim 6, Summers as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Summers as modified also teaches wherein each wing includes at least two spaced-apart guide slots (Figure 6) provided on the upper section and cooperating with at least two corresponding followers mounted on the upper section and extending through the guide slots.
As to Claim 7, Summers as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Summers as modified also teaches wherein both wings pivot about the same vertical pivot axis (#18), the continuous overall front surface of the scraping device being formed by the adjoined front surfaces of the two wings (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (U.S. Patent No. 9,051,700) in view of Sartain (U.S. Patent No. 5,344,254); and further in view of Reissinger (U.S. Patent No. 3,199,234).
As to Claim 2, Summers as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Summers is silent about wherein the bottom section of each wing includes a first subsection by which the bottom section is attached to the upper section and is pivotable about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection and pivotable with respect to the first subsection about a second horizontal pivot axis, which extends along the lowermost edge of the first subsection. Reissinger discloses a bottom section (#6, #12) of a including a first subsection (#6) by which the bottom section is attached to an upper section (#1) and is pivotable about a first horizontal pivot axis (#3), the first subsection having a lowermost edge; and a second subsection (#12) positioned below the first subsection (#6) and pivotable with respect to the first subsection about a second horizontal pivot axis (#11), which extends along the lowermost edge of the first subsection. Summers and Reissinger are analogous art because they are from the same field of endeavor (i.e. plows). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing include a first subsection by which the bottom section is attached to the upper section and is pivotable about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection and pivotable with respect to the first subsection about a second horizontal pivot axis, which extends along the lowermost edge of the first subsection. The motivation would have been to provide more articulations for greater flexibility. Accordingly, Summers as modified teaches wherein the bottom section of each wing includes a first subsection by which the bottom section is attached to the upper section and is pivotable about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection and pivotable with respect to the first subsection about a second horizontal pivot axis, which extends along the lowermost edge of the first subsection.
As to Claim 3, Summers as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Summers as modified also teaches wherein the second subsection (Reissinger: #12) of each wing includes an upper portion (Reissinger: Upper half of #12) through which the second subsection is attached to the second horizontal pivot axis (Reissinger: #11), the upper portion having a lowermost edge; and a bottom portion (Reissinger: Lower half of #12) mainly projecting under the lowermost edge of the upper portion and movable in a vertical movement relative to the upper portion, the bottom portion (Reissinger: Lower half of #12) having a lowermost edge forming a corresponding portion of the lowermost edge of the scraping device.
As to Claim 4, Summers as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Summers as modified also teaches wherein each wing includes a second force generating mechanism (Reissinger: #7) mounted between the first subsection and the upper portion of the second subsection to exert of a second return force urging the second subsection back to a working position following a frontal impact of the lowermost edge with an obstacle on the roadway surface; and a third force generating mechanism (Reissinger: #13) mounted between the upper portion and the bottom portion of the second subsection to exert a third restoring force so that the lowermost edge of the bottom portion can follow an irregularity of the roadway surface.
As to Claim 5, Summers as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). However, Summers as modified is silent about wherein the bottom portion of each wing is subdivided into at least two juxtaposed segments. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom portion of each wing is subdivided into at least two juxtaposed segments since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (U.S. Patent No. 9,051,700) in view of Sartain (U.S. Patent No. 5,344,254); and further in view of Niemela et al (U.S. Patent No. 5,638,618).
As to Claim 8, Summers as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Summers as modified also teaches wherein the scraping device includes a central support (#16, #18) located between the two wings, the central support having a width smaller than that of each wing (Figure 3), the continuous overall front surface of the scraping device being formed by the adjoined front surfaces of the central support and of the two wings (Figure 3). However, Summers as modified is silent about the vertical pivot axis of each wing being provided on opposite lateral sides of the central support. Niemela discloses an inner edge of two wings (#22, #24) being configured to pivot about a corresponding vertical pivot axis (Respective #182) provided on a 28respective lateral side of a central support (#12). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the inner edge of each wing being configured to pivot about a corresponding vertical pivot axis provided on a 28respective lateral side of the central support. The motivation would have been to make the front surface wider in order to cover a longer area.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (U.S. Patent No. 9,051,700) in view of Sartain (U.S. Patent No. 5,344,254) and Reissinger (U.S. Patent No. 3,199,234).
As to Claim 9, Summers discloses a scraping device for cleaning a roadway surface, the scraping device having a right side, a left side and a lowermost edge, the scraping device including:
Two opposing lateral wings (#12, #20 and #14, #22) forming the right and left sides of the scraping device, each wing extending in a lateral direction between an inner edge and an outer edge, and having the inner edge of each wing configured to pivot about a common vertical pivot axis (Compare Figures 7 and 9. There is a pivot axis #18 in the inner edge), each wing including:
An upper section (#12, #14) through which the wing is attached to the vertical pivot axis, the upper section having a lowermost edge;
A bottom section (#20, #22) pivotable relative to the upper section;
At least one actuator (#16) mounted to pivot the wing about the vertical pivot axis; and
A first force-generating mechanism (#24) mounted between the upper section and the bottom section to exert a first return force urging the bottom section downwards with reference to the upper section.
However, Summers is silent about a bottom section pivotable relative to the upper section about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section. Sartain discloses a bottom section (#37) pivotable relative to an upper section (#32)  about a first horizontal pivot axis (#38) , which first horizontal pivot axis is located at a position that is adjacent to a vertical pivot axis (#34) and also adjacent to the lowermost edge of the upper section (#32). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing pivotable relative to the upper section of each wing about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section. The motivation would have been to provide more articulation to better adapt the device to uneven ground. 
Furthermore, Summers as modified (See above paragraph) is silent about wherein the bottom section of each wing including a first subsection through which the bottom section is pivotally attached to the upper section, the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section is pivoted about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection. Reissinger discloses a bottom section (#6, #12) of a including a first subsection (#6) by which the bottom section is attached to an upper section (#1) and is pivotable about a first horizontal pivot axis (#3), the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section (#6) is pivoted about the first horizontal pivot axis (#3), the first subsection having a lowermost edge; and a second subsection (#12) positioned below the first subsection (#6) and pivotable with respect to the first subsection about a second horizontal pivot axis (#11), which extends along the lowermost edge of the first subsection. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing including a first subsection through which the bottom section is pivotally attached to the upper section, the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section is pivoted about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection. The motivation would have been to provide more articulations for greater flexibility.
As to Claim 10, Summers as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Summers is silent about wherein the second subsection (Reissinger: #12) positioned is pivotable with respect to the corresponding first subsection about a second horizontal pivot axis (Reissinger: #11) extending along the lowermost edge of the first subsection. 
As to Claim 11, Summers as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Summers as modified also teaches wherein the second subsection (Reissinger: #12) of each wing includes an upper portion (Reissinger: Upper half of #12) through which the second subsection is attached to the second horizontal pivot axis (Reissinger: #11), the upper portion having a lowermost edge; and a bottom portion (Reissinger: Lower half of #12) mainly projecting under the lowermost edge of the upper portion and movable while remaining parallel to the upper portion, the bottom portion (Reissinger: Lower half of #12) having a lowermost edge forming a corresponding portion of the lowermost edge of the scraping device.
As to Claim 12, Summers as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Summers as modified also teaches wherein each wing includes a second force generating mechanism (Reissinger: #7) mounted between the first subsection and the upper portion of the second subsection to exert of a second return force urging the second subsection back to a working position following a frontal impact of the lowermost edge with an obstacle on the roadway surface; and a third force generating mechanism (Reissinger: #13) mounted between the upper portion and the bottom portion of the second subsection to exert a third restoring force so that the lowermost edge of the bottom portion can follow an irregularity of the roadway surface.
As to Claim 13, Summers as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Summers as modified is silent about wherein the bottom portion of each wing is subdivided into at least two juxtaposed segments. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom portion of each wing is subdivided into at least two juxtaposed segments since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As to Claim 14, Summers as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Summers as modified also teaches wherein each wing includes at least two spaced-apart guide slots (Figure 6) provided on the upper section and cooperating with at least two corresponding followers mounted on the upper section and extending through the guide slots.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (U.S. Patent No. 9,051,700) in view of Niemela et al (U.S. Patent No. 5,638,618), Sartain (U.S. Patent No. 5,344,254) and Reissinger (U.S. Patent No. 3,199,234).
As to Claim 15, Summers discloses a scraping device for cleaning a roadway surface, the scraping device having a right side, a left side and a lowermost edge, the scraping device including: 
A central support (#16, #18) having a front surface; 
Two opposing lateral wings (#12, #20 and #14, #22) forming the right and left sides of the scraping device, each wing having an inner edge, an outer edge and a front surface, the front surfaces of the central support and that of the two opposite wings forming together a continuous front surface of the scraping device, each wing including: 
An upper section (#12, #14) through which the wing is attached to the corresponding vertical pivot axis, the upper section having a lowermost edge; 
A bottom section (#20, #22) pivotable relative to the upper section; 
At least one actuator (#16) mounted to pivot the wing about the corresponding vertical pivot axis; and
A first force-generating mechanism (#24) mounted between the upper section and the bottom section to exert a first return force urging the bottom section downwards with reference to the upper section.
However, Summers is silent about the inner edge of each wing being configured to pivot about a corresponding vertical pivot axis provided on a 28respective lateral side of the central support. Niemela discloses an inner edge of two wings (#22, #24) being configured to pivot about a corresponding vertical pivot axis (Respective #182) provided on a 28respective lateral side of a central support (#12). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the inner edge of each wing being configured to pivot about a corresponding vertical pivot axis provided on a 28respective lateral side of the central support. The motivation would have been to make the front surface wider in order to cover a longer area. 
Furthermore, Summers is silent about a bottom section pivotable relative to the upper section about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section. Sartain discloses a bottom section (#37) pivotable relative to an upper section (#32) about a first horizontal pivot axis (#38) , which first horizontal pivot axis is located at a position that is adjacent to a vertical pivot axis (#34) and also adjacent to the lowermost edge of the upper section (#32). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing pivotable relative to the upper section of each wing about a first horizontal pivot axis, which first horizontal pivot axis is located at a position that is adjacent to the vertical pivot axis and also adjacent to the lowermost edge of the upper section. The motivation would have been to provide more articulation to better adapt the device to uneven ground. 
Lastly, Summers as modified (See above paragraph) is silent about wherein the bottom section of each wing including a first subsection through which the bottom section is pivotally attached to the upper section, the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section is pivoted about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection. Reissinger discloses a bottom section (#6, #12) of a including a first subsection (#6) by which the bottom section is attached to an upper section (#1) and is pivotable about a first horizontal pivot axis (#3), the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section (#6) is pivoted about the first horizontal pivot axis (#3), the first subsection having a lowermost edge; and a second subsection (#12) positioned below the first subsection (#6) and pivotable with respect to the first subsection about a second horizontal pivot axis (#11), which extends along the lowermost edge of the first subsection. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom section of each wing including a first subsection through which the bottom section is pivotally attached to the upper section, the first subsection remaining parallel to a corresponding portion of the upper section when the bottom section is pivoted about the first horizontal pivot axis, the first subsection having a lowermost edge; and a second subsection positioned below the first subsection. The motivation would have been to provide more articulations for greater flexibility.
As to Claim 16, Summers as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Summers is silent about wherein the second subsection (Reissinger: #12) positioned is pivotable with respect to the corresponding first subsection about a second horizontal pivot axis (Reissinger: #11) extending along the lowermost edge of the first subsection. 
As to Claim 17, Summers as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Summers as modified also teaches wherein the second subsection (Reissinger: #12) of each wing includes an upper portion (Reissinger: Upper half of #12) through which the second subsection is attached to the second horizontal pivot axis (Reissinger: #11), the upper portion having a lowermost edge; and a bottom portion (Reissinger: Lower half of #12) mainly projecting under the lowermost edge of the upper portion and movable while remaining parallel to the upper portion, the bottom portion (Reissinger: Lower half of #12) having a lowermost edge forming a corresponding portion of the lowermost edge of the scraping device.
As to Claim 18, Summers as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Summers as modified also teaches wherein each wing includes a second force generating mechanism (Reissinger: #7) mounted between the first subsection and the upper portion of the second subsection to exert of a second return force urging the second subsection back to a working position following a frontal impact of the lowermost edge with an obstacle on the roadway surface; and a third force generating mechanism (Reissinger: #13) mounted between the upper portion and the bottom portion of the second subsection to exert a third restoring force so that the lowermost edge of the bottom portion can follow an irregularity of the roadway surface.
As to Claim 19, Summers as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). However, Summers as modified is silent about wherein the bottom portion of each wing is subdivided into at least two juxtaposed segments. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom portion of each wing is subdivided into at least two juxtaposed segments since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As to Claim 20, Summers as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Summers as modified also teaches wherein each wing includes at least two spaced-apart guide slots (Figure 6) provided on the upper section and cooperating with at least two corresponding followers mounted on the upper section and extending through the guide slots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678